DETAILED ACTION
Continuing Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/21 has been entered.

Allowable Subject Matter
Claims 1-4, 6-9, 11, 13-16 and 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Marconcini et al. (Marconcini; US 10,057,647) discloses a system comprising: one or more processors  (306 of Fig 3); and logic encoded in one or more non-transitory computer-readable storage media (308 of Fig 3) for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising: receiving a selection of a button on a remote control device (Col 39 Lines 1-26 dedicated application button on a remote control); wherein an application is associated with the button and launching an application based on the button press (Col 39 Lines 1-26 user selection command may contain an explicit reference to a specific application to launch).
Pelizza et al. (US 2008/0010664) discloses a method for providing interactive services on a digital receiving device linked to a screen. The interactive services include media content that can be displayed on the screen. Interactive services are provided by a service application running in the digital receiving device that includes a dynamic service logic that is able to generate new media content to be visualized on the screen. The dynamic service logic includes business logics responsible for the client-side production following a user's request. Pelizza discloses accessing a configuration file for launching an application ([0052] configuration file 4 is used in the launch phase of the application and contains information common to all the scenes of the applications).
McRae (US 2011/0321071) teaches a television is interfaced to one or more on-line stores through a network connection. The television has purchasing data stored in a configuration file. Upon execution of a "one-button buy" function, metadata from a content stream and the purchasing data is used to find a purchase item related to the content stream, decide upon an on-line store and purchase the purchase item from the on-line store. In some embodiments, the a "one-button buy" function is a dedicated "buy" button on a remote control that is associated with the television.  McRae teaches accessing a configuration file in response to receiving the selection of the button on the remote control device ([0011], [0014], [0079] to provide “one button shopping," the system populates a configuration file 101 with purchasing data that enables on-line shopping at one or more on-line store).
Marconcini teaches a plurality of applications on the system (Col 39 Lines 1-26, Fig 27 step 2706, the control circuitry 508 processes the interpreted signal to determine whether the signal is associated with any of the multimedia applications resident in memory). 
Pelizza discloses the configuration file comprises information associated with a plurality of applications ([0052] configuration file 4 is used in the launch phase of the application and contains information common to all the scenes of the applications).
Chandel et al. (Chandel; US 2014/0267032) discloses systems providing a multipurpose remote control for controlling a media device.  Chandel teaches information associated with a plurality of applications associated with the button ([0040] a dedicated button accesses downloadable applications); and receiving a selection of an application from the plurality of applications ([0037]-[0038] remote control allows user to control selection of items on a media device such as applications).
Celebisoy (US 2012/0260217) discloses three-dimensional icons that can be used to display a wide variety of information. Celebisoy teaches rotating through the plurality of applications (455 of Fig 4A; [0041] 400 can show the panels for both Application A and Application B during rotation); receiving a selection of an application from the plurality of applications; associating the application with the button ([0048] manual assignment of an application to a panel (once icon stops rotating the facing application becomes the button application)), wherein the application is associated as a current application of the plurality of applications to be launched upon selection of the button (Fig 6 shows the applications that have been chosen to be the respective buttons and are launched upon selection of the button), wherein the button displays a label (Fig 6 i.e. weather, email app), and wherein the label indicates the application as the current application (Fig 6); and launching the application based on the configuration file and selection of the button ([0071] a user can select the panel displaying the indication of the updated application to launch the application).
While Marconcini, Pelizza, McRae, Chandel and Celebisoy disclose remote control devices for accessing various applications, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of receiving a selection of a button on a remote control device to access a configuration file at a television, wherein the configuration file comprises information associated with a plurality of applications associated with the button; rotating through the plurality of applications; receiving a selection of an application from the plurality of applications; associating the application with the button, wherein the application is associated as a current application of the plurality of applications to be launched upon selection of the button, wherein the button displays a label that indicates the application as the current application; and launching the application based on the configuration file and selection of the button; and enabling the application to be launched for a predetermined period of time with an associated expiration date, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685